DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Missing expected punctuation and new line in line 6 between .
Display an integrated route map including the route and the expected weather conditions for the location at the projected time should refer to “the at least one route” for consistency and clarity.
Appropriate correction is required.
Claim 6 objected to because of the following informalities:  double instance of "one of one of".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 18 recite the limitations "access a weather forecasting service from which expected weather conditions are accessible for the area through the projected time " and “identify the expected weather conditions for the location at the projected time” in line 6 of claim 1, and line 11 of claim 18.  There is insufficient antecedent basis for the limitations, “the projected time” and “the location”, in the claims. Claims 2-17 and 19 are rejected due to their dependences on claims 1 and 18, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brosius (US 20080180282 A1).

Regarding Claim 1, Brosius teaches a system comprising: 
a computing device having computer-readable media storing computer-executable instructions (Brosius [0039] A vehicle may comprise any mobile computing device with communication capabilities.; also see [0087] The above-described exemplary embodiments of an apparatus and method for transmitting/receiving link status may be recorded in computer-readable media including program instructions to implement various operations embodied by a computer.; also see Fig. 9) configured to cause the computing device to: 
receive an input indicative of a trip to be made to a destination by a traveler (Brosius [0070] (2) A user, using the decision system (900), defines a route of interest, geographically referenced in the decision system (1005). For example, the user defines waypoints, including start, turns, layovers, destination and arrival and departure times for each waypoint; Fig. 10 1005); 
access a store of route data for an area encompassing the trip (Brosius see Fig. 10 1007 and note this step requires accessing data stored at step 1001; [0043] the processing system obtains a route over a geographic area to be followed by a vehicle (for example, a vessel) from a source (for example, at least one of user input, stored and received file). The route includes a start point together with a scheduled start time and date on the route, designated waypoint locations for route segments in straight lines from the previous point, being either a waypoint or the start point, and including events at the waypoints, wherein events comprise at least one of a specified duration and/or changes in course, speed, or equipment, settings and handling or other things that may affect vessel behavior. The last waypoint of a route can be taken as the end point of the route. Route data comprises a navigation route, together with schedules, delays associated with the defined route, information affecting each start point, waypoint, endpoint of the route, and other factors affecting vessel performance along each segment of the route.); 
identify at least one route for the trip (Brosius see Fig. 10 1007 and note this step requires accessing the data from at least steps 1005 and 1006;[0043] Route data comprises a navigation route, together with schedules, delays associated with the defined route, information affecting each start point, waypoint, endpoint of the route, and other factors affecting vessel performance along each segment of the route.) access a weather forecasting service from which expected weather conditions are accessible for the area through the projected time (Brosius see Fig. 10 1007 and note this step requires accessing the data from at least steps 1003 and 1004;[0044] Additionally, the processing system obtains applicable conditions comprising at least one of weather and/or sea conditions within the geographic area encompassing the route and encompassing the time period during which the vehicle (for example, vessel) traverses the route.); 
identify the expected weather conditions for the location at the projected time (Brosius see Fig. 10 1008;[0073] (5) The decision system (900) applies weather data to the route, timing data to calculate projected conditions for each point along the route (1008).); and 
display an integrated route map including the route and the expected weather conditions for the location at the projected time (Brosius [0073] The decision system stores (1009) and displays the projected weather and other conditions in geographic, graphical, textual and vector formats (as shown in FIGS. 4(400), 5(500), 6(600), 7(700) and 8(800))(see item 1010 of FIG. 10) See Fig. 10 1010).

Regarding Claim 2, Brosius further teaches to cause the computing device to identify a timeline for the trip (Brosius [0041] The route information can also optionally include departure or arrival times, and layover times at any point.).

Regarding Claim 3, Brosius further teaches wherein the timeline includes a projected time at which the traveler will reach a location on the at least one route (Brosius [0041] The route information can also optionally include departure or arrival times, and layover times at any point.).

Regarding Claim 4, Brosius further teaches access weather radar data through at least the projected time including at least one datum chosen from actual weather radar data and projected weather radar data (Brosius [0081] FIGS. 11 and 12 illustrate exemplary embodiments of the present invention by showing a method for calculating projected weather data (1100) for each point along the route at a given time comprising receiving past, present and forecasted weather data (1101); see Fig. 11 1101); and 
correlate the weather radar data with the timeline for the trip and superimpose the weather radar data on the integrated route map for a selected time for which the integrated route map is displayed (Brosius [0081] applying said weather data and timing data to a geographical route data for calculating projected weather data (1102), and outputting weather data, wherein weather data comprises at least one of past, present, forecasted and projected weather (1103). see Fig. 11 1102).

Regarding Claim 11, Brosius further teaches to automatically retrieve updated expected weather conditions via the weather service interface for inclusion in the integrated route map (Brosius [0086] According to an exemplary embodiment, the decision system may receive weather data from entities such as the National Weather Service, Doppler radar scans from private providers and any other vendor, organization, distributor or entity that provides data that can be used for determining weather conditions.).

Regarding Claim 12, Brosius further teaches wherein a status indicator presents localized weather conditions for a position on the integrated route map (Brosius [0082] the weather data display is at least one of displayed on a layer superimposed over the geographic region display and displayed separately from the geographic region display.).

Regarding Claim 14, Brosius teaches wherein the computing system includes one of a navigation system (Brosius [0039] A vehicle may comprise any mobile computing device with communication capabilities. Also see [0002] the present invention relates to a weather information display and decision system that incorporates weather depiction charts together with other graphs and diagrams generated via a computing device on-board a vehicle (for example, a water, air and land based vehicle) as an integrated system to aid safe and comfortable vehicle navigation and handling, and provide data of immediate comprehension and use to the vehicle operator including data points on a geographic route at an applicable future time of vehicle presence and data presented from the operator's chosen perspective, using the operator's chosen frame of reference.); a portable computing device transportable aboard the vehicle including at least one device chosen from a portable computer, a tablet computer, a smartphone, and a smartwatch; and a desktop personal computer (Brosius [0008] An aspect of exemplary embodiments of the present invention is to provide users with weather information on wireless electronic devices (for example, a personal digital assistant, a mobile telephone, pager, navigator or any computing device)).

Regarding Claim 15, Brosius teaches wherein the route input interface is configured to receive at least one input chosen from an origin input, a destination input, a departure time input, and at least one waypoint input chosen from an intermediate destination on the trip and a layover time to be spent at the intermediate destination (Brosius [0070] (2) A user, using the decision system (900), defines a route of interest, geographically referenced in the decision system (1005). For example, the user defines waypoints, including start, turns, layovers, destination and arrival and departure times for each waypoint;).

Regarding Claim 16, Brosius further teaches wherein the store of route data includes at least one data source chosen from a local store of route data maintained within the system (Brosius Fig. 10 1006 Store Route Data) and a route data service accessible via a network to obtain the route data for the area (Brosius [0039] The computing device (901) can be provided with network connection (921) comprising at least one of a wireless and wired connection to receive data via the internet or other communication network; also see Fig. 9 921 receives at least weather info.).

Regarding Claim 17, Brosius further teaches wherein the expected weather conditions include at least one condition chosen from expected precipitation, expected temperature, expected visibility, available daylight as a result of a time of sunrise and a time sunset at the location, an ultraviolet index, an allergen index, humidity, and a pollution index (Brosius [0038] Similar data is also available for wind, wave height, wave direction, wave period, swells, sea currents, sea surface temperatures, air temperature, visibility, precipitation, cloud cover, sea ice, atmospheric vorticity, 500 mile contours, fronts, lightning, cyclones, hurricanes, tornadoes and other weather, surrounding and environmental conditions.).

Regarding Claim 18, Brosius teaches A vehicle (Brosius [0085] According to exemplary embodiments, decision system can be used for providing weather data for land-based vehicles (for example, cars, trucks, vans, motorcycles, tanks, buses, lawnmowers, carts, hovercrafts and any object that travels from a first location to a second location). For example, the decision system can allow a truck to know of weather patterns along their route so that they may be able to plan an alternate route in order to avoid the weather condition.) comprising: 
a passenger compartment (Brosius [0085] According to exemplary embodiments, decision system can be used for providing weather data for land-based vehicles (for example, cars, trucks, vans, motorcycles, tanks, buses, lawnmowers, carts, hovercrafts and any object that travels from a first location to a second location); note that at least the examples of cars, trucks, vans, and buses inherently comprise a passenger compartment); 
a drive system configured to motivate, accelerate, decelerate, stop, and steer the vehicle (Brosius [0085] According to exemplary embodiments, decision system can be used for providing weather data for land-based vehicles (for example, cars, trucks, vans, motorcycles, tanks, buses, lawnmowers, carts, hovercrafts and any object that travels from a first location to a second location); note all motor vehicles inherently comprise a drive system); and
a computing device having computer-readable media storing computer- executable instructions (Brosius [0039] A vehicle may comprise any mobile computing device with communication capabilities.; also see [0087] The above-described exemplary embodiments of an apparatus and method for transmitting/receiving link status may be recorded in computer-readable media including program instructions to implement various operations embodied by a computer.; also see Fig. 9) configured to cause the computing device to: 
receive an input indicative of a trip to be made to a destination by a traveler (Brosius [0070] (2) A user, using the decision system (900), defines a route of interest, geographically referenced in the decision system (1005). For example, the user defines waypoints, including start, turns, layovers, destination and arrival and departure times for each waypoint; Fig. 10 1005); 
access a store of route data for an area encompassing the trip (Brosius see Fig. 10 1007 and note this step requires accessing data stored at step 1001; [0043] the processing system obtains a route over a geographic area to be followed by a vehicle (for example, a vessel) from a source (for example, at least one of user input, stored and received file). The route includes a start point together with a scheduled start time and date on the route, designated waypoint locations for route segments in straight lines from the previous point, being either a waypoint or the start point, and including events at the waypoints, wherein events comprise at least one of a specified duration and/or changes in course, speed, or equipment, settings and handling or other things that may affect vessel behavior. The last waypoint of a route can be taken as the end point of the route. Route data comprises a navigation route, together with schedules, delays associated with the defined route, information affecting each start point, waypoint, endpoint of the route, and other factors affecting vessel performance along each segment of the route.); 
identify at least one route for the trip (Brosius see Fig. 10 1007 and note this step requires accessing the data from at least steps 1005 and 1006;[0043] Route data comprises a navigation route, together with schedules, delays associated with the defined route, information affecting each start point, waypoint, endpoint of the route, and other factors affecting vessel performance along each segment of the route.); 
access a weather forecasting service from which expected weather conditions are accessible for the area through the projected time (Brosius see Fig. 10 1007 and note this step requires accessing the data from at least steps 1003 and 1004;[0044] Additionally, the processing system obtains applicable conditions comprising at least one of weather and/or sea conditions within the geographic area encompassing the route and encompassing the time period during which the vehicle (for example, vessel) traverses the route.); 
identify the expected weather conditions for the location at the projected time (Brosius see Fig. 10 1008;[0073] (5) The decision system (900) applies weather data to the route, timing data to calculate projected conditions for each point along the route (1008).); and 
display an integrated route map including the route and the expected weather conditions for the location at the projected time (Brosius [0073] The decision system stores (1009) and displays the projected weather and other conditions in geographic, graphical, textual and vector formats (as shown in FIGS. 4(400), 5(500), 6(600), 7(700) and 8(800))(see item 1010 of FIG. 10) See Fig. 10 1010).

Regarding Claim 19, Brosius further teaches to identify a timeline for the trip, wherein the timeline includes a projected time at which the traveler will reach a location on the at least one route (Brosius [0041] The route information can also optionally include departure or arrival times, and layover times at any point.).

Regarding Claim 20, Brosius teaches a computer-implemented method (Brosius [0039] A vehicle may comprise any mobile computing device with communication capabilities.; also see [0087] The above-described exemplary embodiments of an apparatus and method for transmitting/receiving link status may be recorded in computer-readable media including program instructions to implement various operations embodied by a computer.; also see Fig. 9) comprising: 
receiving a route input indicating a trip to be made to a destination by a traveler (Brosius [0070] (2) A user, using the decision system (900), defines a route of interest, geographically referenced in the decision system (1005). For example, the user defines waypoints, including start, turns, layovers, destination and arrival and departure times for each waypoint; Fig. 10 1005); 
accessing map data including route data for an area encompassing the trip (Brosius see Fig. 10 1007 and note this step requires accessing data stored at step 1001; [0043] the processing system obtains a route over a geographic area to be followed by a vehicle (for example, a vessel) from a source (for example, at least one of user input, stored and received file). The route includes a start point together with a scheduled start time and date on the route, designated waypoint locations for route segments in straight lines from the previous point, being either a waypoint or the start point, and including events at the waypoints, wherein events comprise at least one of a specified duration and/or changes in course, speed, or equipment, settings and handling or other things that may affect vessel behavior. The last waypoint of a route can be taken as the end point of the route. Route data comprises a navigation route, together with schedules, delays associated with the defined route, information affecting each start point, waypoint, endpoint of the route, and other factors affecting vessel performance along each segment of the route.); 
identifying at least one of at least one route (Brosius see Fig. 10 1007 and note this step requires accessing the data from at least steps 1005 and 1006;[0043] Route data comprises a navigation route, together with schedules, delays associated with the defined route, information affecting each start point, waypoint, endpoint of the route, and other factors affecting vessel performance along each segment of the route.) and a timeline for the trip wherein the timeline includes a projected time at which the traveler will reach a location on the at least one route (Brosius [0041] The route information can also optionally include departure or arrival times, and layover times at any point.); 
accessing a weather forecasting service from which expected weather conditions are accessible for the area through the projected time (Brosius see Fig. 10 1007 and note this step requires accessing the data from at least steps 1003 and 1004;[0044] Additionally, the processing system obtains applicable conditions comprising at least one of weather and/or sea conditions within the geographic area encompassing the route and encompassing the time period during which the vehicle (for example, vessel) traverses the route.); 
identifying the expected weather conditions for the location at the projected time (Brosius see Fig. 10 1008;[0073] (5) The decision system (900) applies weather data to the route, timing data to calculate projected conditions for each point along the route (1008).); and 
displaying the at least one route including the expected weather conditions for the location at the projected time (Brosius [0073] The decision system stores (1009) and displays the projected weather and other conditions in geographic, graphical, textual and vector formats (as shown in FIGS. 4(400), 5(500), 6(600), 7(700) and 8(800))(see item 1010 of FIG. 10) See Fig. 10 1010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brosius (as stated above) in view of PathAway Manual (PathAway GPS 5 Professional Edition GPS Navigation and Tracking Software for Android Smartphones and Tablets User Manual, 17 Aug. 2018, https://web.archive.org/web/20180817052705/http://pathaway.com/android/manual/PW5PROAndroidManual.html).

Regarding Claim 5, Brosius further teaches to 
receive an input requesting a view for at least a selected time ranging from one of a current time through at least the projected time (Brosius [0039] generate improved displayed data such as conditions along a planned vessel route or other readily understandable representation of how weather, currents and other forecast conditions will affect the vessel at any given point in time for the duration of the weather forecast period or time remaining to traverse the planned route.); and 
the superimposed weather radar data on the integrated route map to correspond with the selected time (Brosius [0039] generate improved displayed data such as conditions along a planned vessel route or other readily understandable representation of how weather, currents and other forecast conditions will affect the vessel at any given point in time for the duration of the weather forecast period or time remaining to traverse the planned route.).
Although Brosius monitors the vessel’s location as it traverses its route, including any intermediate points, in order to determine the best route, Brosius is not relied upon to teach present a progress indicator graphically representing a position of the traveler on the map; and reposition the progress indicator.
PathAway Manual teaches present a progress indicator graphically representing a position of the traveler on the map (PathAway Manual p. 2, Main Map Screen Position Marker); 
and reposition the progress indicator (PathAway Manual p. 2, Main Map Screen Position Marker).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Brosius in view of Emani, to explicitly teach present a progress indicator graphically representing a position of the traveler on the map; and reposition the progress indicator, to provide an accurate depiction of the user’s position and direction of travel along the determined route (PathAway Manual p. 6, Improving Visibility of Navigation Lines: para. 4). The Examiner also takes Official Notice that present[ing] a progress indicator graphically representing a position of the traveler on the map; and reposition[ing] the progress indicator are conventional in the art of turn-by-turn navigation (see Wikipedia (Turn-by-Turn navigation, Feb. 11 2020, https://web.archive.org/web/20200211060828/https://en.wikipedia.org/wiki/Turn-by-turn_navigation)).

Regarding Claim 6, Brosius in view of PathAway Manual (as stated above) further teaches display an animated series of views of the integrated route map for a plurality of times along the timeline (Brosius [0012] An aspect of exemplary embodiments of the present invention is to provide a method for calculating projected weather data for each point along the route at a given time comprising receiving past, present and forecasted weather data, applying said weather data and timing data to a geographical route data for calculating projected weather data, and outputting weather data, wherein weather data comprises at least one of past, present, forecasted and projected weather.).
Brosius in view of PathAway Manual (as stated above) is not relied upon to teach to generate a graphical representation of the timeline and to at least one of one of: 
advance and rewind the integrated route map between the current time and at least the projected time by moving the sliding input relative to the graphical representation of the timeline.
PathAway Manual further teaches to generate a graphical representation of the timeline and to at least one of one of: 
advance and rewind the integrated route map between the current time and at least the projected time by moving the sliding input relative to the graphical representation of the timeline (PathAway Manual p. 2 Main Map Screen Route (advance) and Track Log (rewind)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Brosius in view of PathAway Manual (as stated above), further in view of PathAway Manual to teach to generate a graphical representation of the timeline and to at least one of one of: 
advance and rewind the integrated route map between the current time and at least the projected time by moving the sliding input relative to the graphical representation of the timeline, to allow the user to visually see the route previously traversed along with the remainder of the route to be travelled.

Regarding Claim 7, Brosius in view of PathAway Manual (as stated above) further teaches wherein the graphical representation of the timeline is scaled to encompass a time range spanning an anticipated length of the trip (Brosius [0023] FIG. 4 depicts graphs presenting values of different items of weather information selected by a vessel operator for each point along a proposed route as seen at the anticipated vessel arrival time at such a point given its expected speed of advance on the route, including any delays at waypoints, in accordance with an exemplary embodiment of the present invention).

Regarding Claim 8, Brosius in view of PathAway Manual (as stated above) does not explicitly teach wherein the time range includes a post-arrival interval following an anticipated arrival time.
However, Brosius in view of PathAway Manual (as stated above) determines arrival time by recognizing and incorporating various factors that would alter or delay arrival (Brosius [0023] FIG. 4 depicts graphs presenting values of different items of weather information selected by a vessel operator for each point along a proposed route as seen at the anticipated vessel arrival time at such a point given its expected speed of advance on the route, including any delays at waypoints, in accordance with an exemplary embodiment of the present invention).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to modify Brosius in view of PathAway Manual to explicitly teach wherein the time range includes a post-arrival interval following an anticipated arrival time, by recognizing that a buffer time can be added at arrival to anticipate any delays in the arrival time, instead of incorporating the cause into the arrival (see MPEP 2143 I.(B) Simple substitution of one known element for another to obtain predictable results).

Regarding Claim 9, Brosius in view of PathAway Manual (as stated above) further teaches wherein time increments presented on the graphical representation of the timeline are scaled to relative to the anticipated length of the trip (Brosius [0046] According to exemplary embodiments, an external source (for example, a user, mariner or pilot), supplies or the processing system chooses at least one or more step sizes of any convenient size (for example, a quantity of miles, minutes, seconds, meters or other convenient measure) in time or distance along the route to be used as intervals between successive condition and vessel behavior evaluations on the route.).

Regarding Claim 10, Brosius in view of PathAway Manual (as stated above) further teaches wherein an originating point of the timeline is updated to correspond to a current time (Brosius [0070] (2) A user, using the decision system (900), defines a route of interest, geographically referenced in the decision system (1005). For example, the user defines waypoints, including start, turns, layovers, destination and arrival and departure times for each waypoint; also note that the timeline must inherently start at the time the user is expected to be/depart from the origin point).

Regarding Claim 13, Brosius does not explicitly teach in response to the traveler traveling the route, provide at least one navigation cue as to a next navigational maneuver included in the at least one route.
PathAway Manual further teaches in response to the traveler traveling the route, provide at least one navigation cue as to a next navigational maneuver included in the at least one route (PathAway p. 19, Line to next turn: Show/Hide the line from the current location to the next turn instruction. Also see p. 21, Turn Instruction Approaching and Reached).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Brosius in view of PathAway Manual (as stated above), further in view of PathAway manual to teach in response to the traveler traveling the route, provide at least one navigation cue as to a next navigational maneuver included in the at least one route, to provide turn-by-turn instructions. Also note that providing cues is inherent to turn-by-turn navigation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Emani et al. (US 20130191020 A1) discloses an Adaptable Navigation Device .
Meadows et al. (US 8024111 B1) discloses a Travel Route System And Method.
Walker et al. (US 20200005637 A1) discloses Apparatuses, Systems, And Methods For Graphical Progress Interfaces For Dynamic Transportation Networks.
Chavakula (US 20110166777 A1) discloses a Navigation Application.
Vulcano et al. (EP 2778614 A1) discloses a Mapping Application With Turn-by-turn Navigation Mode For Output To Vehicle Display.
Pahwa et al. (US 20130321443 A1) discloses a Method, System And Apparatus For Rendering A Map With Adaptive Textures For Map Features.
Abe et al. (WO 2011013687 A1) discloses a Navigation Device, Server Device, Navigation System, And Program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        07/12/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863